Order filed August 11, 2022.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00521-CV
                                    ____________

                CHRISTOPHER TROY BUSHLOW, Appellant

                                          V.

                KIMBERLY TRICKETT BUSHLOW, Appellee


                     On Appeal from the 231st District Court
                             Tarrant County, Texas
                      Trial Court Cause No. 231-633972-18

                                      ORDER

      Appellant has filed a motion challenging the trial court’s denial of his request
for a free reporter’s record on appeal. Pursuant to Rule 145(g)(3) of the Texas Rules
of Civil Procedure, we order the Tarrant County District Clerk and the court reporter
for the 231st District Court to prepare and file with this court the record of all trial
court proceedings on appellant’s claim of indigence. See Tex. R. Civ. P. 145(g)(3).
The record of the trial court proceedings on appellant’s claim of indigence must be
provided without charge and filed with this court on or before August 25, 2022.
      Any response to appellant’s motion challenging the ruling by the trial court is
due on or before September 1, 2022.

                                             PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.




                                         2